6 S.Ct. 766
117 U.S. 346
29 L.Ed. 912
DUNPHYv.SULLIVAN.1
Filed March 22, 1886.

M. F. Morris, for plaintiff in error.
E. W. Toole and Jos. K. Toole, for defendant in error.
WAITE, C. J.


1
This judgment is affirmed. The jury has found as a fact that Mrs. Sullivan, the defendant in error, was in the actual possession of the property, under a claim of title, from August 2, 1870, until October 4, 1877. This, of course, includes the time from the twenty-second of February, 1873, when it is claimed the adverse title of Dunphy began, to October 4, 1877. It sufficiently appears that the court directed the jury to find upon the special issues submitted, and no complaint is made of the charge as to what was necessary to create a title by adverse possession. We are not permitted to inquire whether the evidence was sufficient to support the verdict. From a time prior to February 22, 1873, until August 1, 1877, a title could be acquired, under the statutes of Montana, by three years' adverse possession. After that it required five years. It follows that Mrs. Sullivan's title to the property was perfected by her adverse possession before Dunphy entered into actual possession, and that the judgment in her favor on the special findings, as well as on the general verdict, was right. Affirmed.



1
 S. C. 2 Pac. Rep. 284.